Citation Nr: 1327537	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-42 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service in the Regular (or Old) Philippine Scouts from February 23, 1941 to September 12, 1945.  He had subsequent active service in the Regular Army from September 13, 1945 to June 29, 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the Appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  The matter of whether the Appellant has the recognized qualifying military service for purpose of payment from the FVEC Fund is determined by application of relevant law, without substantial need for thorough and comprehensive factual inquiry.  Where a claim may be resolved on the governing law, including as a question of statutory interpretation, it has been held that the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Hence, the Board may fairly consider the instant claim on the merits (although the Appellant received the VCAA notice in January 2011 and the RO has assisted the Veteran in the development of this claim). 

Under applicable law, certain Philippine veterans are entitled to a one-time payment from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons total either $9,000 (for non-United States citizens) or $15,000 (for United States citizens).

If an eligible person accepts a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.

Section 1002(d) defines an eligible person as (1) any person who served either (a) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (b) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains pertinent information as to length, time and character of service; and (3) in VA's opinion, the document is genuine and contains accurate information.  38 C.F.R. § 3.203(a).

Where service department certification is required, findings by the service department verifying a person's service are binding on VA.  See e.g., Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper course for an Appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. (1994), overruled on other grounds, D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 2000).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for VA benefits.

The record reflects the Appellant's timely filing of a March 2009 claim for recovery under the FVEC based on averred service with a recognized guerilla unit of the Philippine Army in the service of the Armed Forces of the United States. 

The case was forwarded to the NPRC, which responded on April 1, 2013 and April 8, 2013 that the Appellant had no documented service as a member of the Philippine Commonwealth Army including the recognized guerillas, in the service of the United States Armed Forces. 

There is additional evidence provided by the Appellant, to consist of documents issued by Philippine military authorities regarding a recognized guerilla (not the Appellant) from the Republic of the Philippines Department of National Defense, which chronologically list the activities of this guerilla.  He has also provided accounts of his war time activities as well as his time as a POW.  The Appellant also has submitted duplicate information to VA concerning the Veteran's acknowledged active service in the Philippine Scouts. 

The Board acknowledges that the Veteran had active service in the Regular Army during World War II.  Such service does not entitle to the Appellant to a one-time payment from the Filipino Veterans Equity Compensation Fund based on the Veteran's active service, however, as that fund was aimed at compensating members of the New Philippine Scouts (among others) for their service during World War II.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 

In summary, none of the documents show that he had qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States such that the Appellant is entitled to a one-time payment from the FVEC Fund. 

As the NPRC's certification is binding on VA, the Board concludes that the Appellant does not qualify for a one-time payment from the FVEC fund as a matter of law.  The NPRC has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The NPRC reiterated that certification after considering the additional information provided by the Appellant.

Accordingly, whereas the Appellant's service does not meet the criteria for qualifying active duty service based on the existing record, the Appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund, and the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


